Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Please note the new examiner of record.

Election/Restrictions
Applicant's election with traverse of Group II, claims 5-16 in the reply filed on 6/6/22 is acknowledged.  The traversal is on the ground(s) that the multiple groups can be search and examined together without undue burden.  This is not found persuasive because applicant has simply provided an assertion that the claims can be search and examined together without undue burden, and therefore does not successfully rebut the reasons provided in the restriction requirement mailed 4/15/22.
The requirement is still deemed proper and is therefore made FINAL.


Specification
The disclosure is objected to because of the following informalities:

In line 4 of paragraph 46, “the content of silicon is added too much” should be “too much silicon is added”

In line 5 of paragraph 47, “iron is added too much” should be “too much iron is added”

In line 2 of paragraph 48, “occurring” should be “promoting” or a similar appropriate word.

In the last line of paragraph 74 “a coil shape to be capable of continuously supplied” is not proper or clear English.

In lines 1-2 of paragraph 82, “an electrical film forming method called the anodizing which realizes the color for improving a texture of metal” is not proper or clear English.

In line 1 of paragraph 83, “colored” should be “color”

In line 4 of paragraph 94, “Since” should be “since”
  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 and 8, as well as dependent claim 9, recite an aluminum alloy containing silicon, iron, copper, and manganese “in weight% on the basis of remainder of aluminum (Al)”, but do not actually recite the weight% in which the silicon, iron, copper, and manganese are contained. The examiner recommends that the claims be amended to either specify a weight percent, or to simply require that the aluminum alloy contain silicon, iron, copper, and manganese. For the purposes of examination, an aluminum alloy containing silicon, iron, copper, and manganese in any amount is considered to meet the claim limitation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 1020170012840) in view of Miyake (JP 2004-291445 A).
English-language machine translations of Kim and Miyake, which are attached, have been used in setting forth this rejection, and the paragraph numbers referred to herein are those of the machine translation. It is noted that the formatting of the machine translation of Miyake does not provide breaks between all the paragraphs, but the paragraph numbers are still present.
In paragraph 1 Kim discloses an aluminum composite material having a first coating layer, second coating layer, and nanoceramic layer formed thereon. In paragraphs 17 and 23 Kim discloses a method of forming a first coating layer of Cr or CrN and a second coating layer of TiN, TiC, TiCN, or TiAlN on an aluminum substrate. In paragraphs 42-43 Kim discloses that these coating layers can be formed by sputtering, which is a vacuum coating method. Since both coating layers will be colored, the steps of forming the first and second coating layers of Kim meets the limitations of the second step of claim 5. The nanoceramic layer is a protective layer imparting antibacterial and anti-fingerprint properties, as discussed in paragraphs 56-59, and in paragraphs 58 and 75 Kim discloses that the protective layer can also include a fluorine or silicone resin which can be applied by spraying, meeting the limitations of the third step of claim 5. The protective coatings disclosed by Kim can be non-metallic, as recited in claim 13, and the nanoceramic coatings of Kim meet the limitations of claim 14. In paragraphs 20 and 24 Kim discloses that the aluminum composite material is prepared by a roll-to-roll process. In paragraphs 2 and 29 Kim indicates that the aluminum composite materials are useful as interior parts for vehicles. The differences between Kim and the currently presented claims are:
i) Kim does not specifically disclose that the aluminum substrate can be an aluminum alloy, and does not disclose a step of patterning the aluminum alloy substrate with rolls prior to the coating steps.
ii) Kim does not specifically disclose performing the sputtering process at a temperature and pressure within the ranges recited in claim 12. 
With respect to i), In paragraph 1 Miyake discloses a surface-treated aluminum material having a coating film layer, where the aluminum material can be an aluminum alloy, as recited in the first step of claim 5. In paragraphs 16, 18, and 22 Miyake discloses that the surface is subjected to a roughening treatment, which can involve transferring a roughened surface to the substrate using a pair of rolling rolls, meeting the limitations of the first step of claim 5. In paragraph 36 Miyake discloses that the surface-treated aluminum materials are useful for applications including interiors of railway vehicles. Using the aluminum alloy of Miyake as the aluminum substrate of Kim, and performing the roughening step of Miyake on the substrate prior to the coating steps of Kim, therefore meets the limitations of claims 5 and 13-14.
It would have been obvious to one of ordinary skill in the art to use the aluminum alloy of Miyake as the aluminum substrate of Kim, and to perform the roughening step of Miyake on the substrate prior to the coating steps of Kim, since Miyake discloses that aluminum alloys are suitable substrates for aluminum-based vehicle interior parts, and since Miyake discloses in paragraph 18 that aluminum substrates having a certain roughness have favorable properties.
With respect to ii), Kim discloses in paragraph 47 that the pressure in the vacuum chamber during sputtering ranges from 10-3 to 10-1 torr, overlapping the range recited in claim 12. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” Kim further discloses in paragraph 44 that temperature is an important variable in determining the phase of the coating layer. It is therefore the examiner’s position that the temperature of the sputtering process are result effective variables because changing it will affect the type of product obtained. Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Additionally, Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It therefore would have been within the scope of ordinary skill in the art to optimize the sputtering temperature in the process of Kim and Miyake in order to arrive at the claimed range, meeting the limitations of claim 12. It is noted that while Kim discloses a preferred temperature range of 150° to 450° in paragraph 46, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
In light of the above, claims 5 and 12-14 are rendered obvious by Kim and Miyake.

	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Miyake as applied to claims 5 and 12-14 above, and further in view of Hodierne (GB 1273261 A).
The discussion of Kim and Miyake in paragraph 11 above is incorporated here by reference. Kim and Miyake disclose a method meeting the limitations of claim 5, but do not specifically disclose an aluminum alloy containing silicon, iron, copper, and manganese. Kim and Miyake disclose that the coated aluminum alloy material is useful as a vehicle interior material,
Hodierne, on page 1 lines 24-31, discloses an aluminum alloy containing copper, silicon, iron, and manganese, as recited in claim 6. The use of the aluminum alloy of Hodierne as the aluminum alloy in the method of Kim and Miyake therefore meets the limitations of claim 6, and would have been obvious to one of ordinary skill in the art since Hodierne teaches on page 3 lines 6-7 that it is useful in forming automotive parts.

Claims 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Miyake, and Hodierne as applied to claims 5-6 and 13-14 above, and further in view of Hobbis (U.S. PG Pub. No. 2004/0061019).
The discussions of Kim, Miyake, and Hodierne in paragraphs 11-12 above are incorporated here by reference. Kim, Miyake, and Hodierne disclose a method meeting the limitations of claim 5 and using the aluminum alloy recited in claim 8. On page 2 lines 17-38 Hodierne discloses that the aluminum alloy is cast and rolled to a desired thickness, as recited in claim 8, and heat treated, also as recited in claim 8. Hodierne discloses that the heat treatment can include annealing at 350° to 500° C, overlapping the range recited in claim 9, for up to one hour, encompassing the range recited in claim 9. Kim, Miyake, and Hodierne do not specifically disclose winding the aluminum coil into a sheet, or unwinding the coil prior to the patterning step.
Hobbis, in paragraph 2, discloses that aluminum strip material is coiled on a spool under tension for storage and transportation. In paragraphs 1, 13, and 30 Hobbis discloses a system for coiling aluminum strip material, where the aluminum can be an aluminum alloy. It would have been obvious to one of ordinary skill in the art to wind the aluminum alloy material produced by the method of Hodierne into a coil using the system and method of Hobbis, meeting the limitations of claims 8-9, prior to performing the method of Kim and Miyake, for ease of storage and transportation of the aluminum alloy material, and because Hobbis discloses that the system reduces the amount of deformation of the strip. It would have further been obvious to uncoil the coil of aluminum alloy material prior to the patterning (roughening) step of Miyake, meeting the limitations of claim 11, in order to be able to feed the material to the roughening rollers.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Miyake as applied to claims 5 and 12-14 above, and further in view of Sanchez (U.S. PG Pub. No. 2018/0272684).
The discussion of Kim and Miyake in paragraph 11 above is incorporated here by reference. Kim and Miyake disclose a method meeting the limitations of claim 5, but do not disclose the pressure and speed at which the patterning (roughening) step is performed.
In paragraphs 1 and 27 Sanchez discloses a method for engraving aluminum surfaces through laminating rollers, which comprises embossing the aluminum, which is a patterning/roughening process. In paragraphs 32 Sanchez discloses that the pressure and speed of the process is adjusted depending on the type of design to be applied and the characteristics of the metal in order to achieve a desired reduction in thickness. It is therefore the examiner’s position that the pressure and speed used in the patterning step of Kim and Miyake are result effective variables because changing it will affect the type of product obtained. Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It therefore would have been within the scope of ordinary skill in the art to optimize the pressure and speed at which the patterning step in the method of Kim and Miyake is performed, rendering claim 10 obvious.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Miyake as applied to claims 5 and 12-14 above, and further in view of Serafin (U.S. Pat. No. 5,865,931).
The discussion of Kim and Miyake in paragraph 11 above is incorporated here by reference. Kim and Miyake disclose a method meeting the limitations of claim 5, but do not further disclose cutting the coated aluminum alloy and metalworking the cut aluminum alloy to make a door trim garnish. Kim and Miyake disclose that the coated aluminum alloy material is useful as a vehicle interior material, and in paragraph 3 discloses that interior materials are used for door trims.
Serafin, in column 1 lines 4-6, discloses an aluminum alloy trim useful on automobiles and other vehicles. In column 3 lines 57-62 and the reference’s claim 8 Serafin discloses that the aluminum alloy trim comprises a reflective chromium layer and a protective layer, similar to the coated aluminum alloy material of Kim and Miyake. In column 3 lines 51-56 Serafin discloses that the coated (laminated) aluminum alloy sheet is cut, as recited in claim 15, and shaped, meeting the limitations of the metalworking step of claim 16. Cutting and metalworking (shaping) the coated aluminum alloy of Kim and Miyake to form a door trim garnish meets the limitations of claims 15-16.
It would have been obvious to one of ordinary skill in the art to cut and metalwork the coated aluminum alloy material of Kim and Miyake to form a door trim garnish, since Serafin teaches that coated aluminum alloy sheets are converted into parts suitable for use as vehicle trim by cutting and metalworking.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art, as exemplified by the references discussed above, does not disclose or render obvious the use of an aluminum alloy having the composition of claim 7 in the claimed method. Hodierne, cited in paragraph 12 above, discloses an aluminum alloy having iron and manganese contents well outside the range recited in claim 7. One of ordinary skill in the art would have had no motivation to modify the aluminum alloy of Hodierne to have the claimed composition, and to use the modified aluminum alloy in the method of Kim and Miyake.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771